Citation Nr: 0503295	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-20 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability. 
 
2.  Entitlement to service connection for a right elbow 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran has verified active duty service from November 
1972 until June 1988.  There is a period of unverified 
service between 1962 and 1972.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2002 
rating decision of the VA Regional Office (RO) in Los 
Angeles, California that denied service connection for 
bilateral foot disability and a right elbow disorder. 

The veteran was afforded a personal hearing in August 2004 
before the undersigned Member of the Board sitting at Los 
Angeles, California.  The transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Review of the service medical records reflects that a 
reference to complaints of constant foot pain is shown in 
February 1967.  Calluses of the feet were observed at that 
time.  On periodic examination in January 1972, it was noted 
that there was a traumatic scar at the right elbow.  The 
appellant sought treatment for complaints that included foot 
symptoms in May 1977, and severe plantar calluses were 
observed.  In April 1978, the veteran complained of painful 
elbows.  Range of motion was noted to be restricted and 
tenderness was elicited.  A painful right elbow was recorded 
in January 1983.  Pain in the medial aspect of the right 
elbow was indicated in February or June 1987, as well as some 
tightness in February 1988.  A January 1988 clinic entry 
noted pes planus.  

At his hearing the veteran essentially testified that he had 
had continuous foot and elbow symptoms from the time of 
service to the present.  He is competent to report these 
symptoms.  His testimony satisfies the requirements for an 
examination that there be competent evidence of current 
symptoms and that there be competent evidence of a 
relationship to service.  Duenas v. Principi, No. 03-1251 
(U.S. Vet. App. Dec. 15, 2004).  An examination is needed to 
confirm whether there are current foot and elbow disabilities 
that are related to service.

The veteran testified upon personal hearing on appeal that he 
has sought private treatment for his feet and elbow since 
service, and has even been prescribed medication for the 
latter condition.  The hearing transcript notes that the 
record would be held open for receipt of a private clinical 
report, but it does not appear that any such information has 
been forwarded to date.  However, VA has an obligation to 
seek relevant private treatment records adequately identified 
by a claimant.  38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, this case is REMANDED for the following actions:

1.  Furnish the veteran the appropriate 
release of information forms in order 
to obtain copies of all VA and private 
medical records pertaining to treatment 
for the feet and elbow since 1988.  
Obtain records of any treatment for 
which the veteran submits a release.

2.  Scheduled the veteran for 
examination by a VA orthopedic 
examination to determine the nature, 
severity, and etiology of any current 
right elbow and bilateral foot 
disabilities.  The claims file and a 
copy of this remand should be made 
available to the examiner in 
conjunction with the examination.  The 
examiner is requested to obtain a 
comprehensive clinical history.  All 
necessary tests and studies, including 
X-rays, should be performed.  Following 
the examination, it is requested that 
the examiner render opinions as to the 
following:

a) Does the veteran have any disability 
of the feet, and if so, are they at 
least as likely as not (50 percent 
probability or more) related to 
symptoms noted in service, or are they 
otherwise the result of disease or 
injury in service?

b) Does the veteran now have any 
disability of the right elbow that is 
at least as likely as not related to 
complaints recorded in service, or that 
is otherwise the result of a disease or 
injury in service?  

A rationale for the opinions expressed 
should be included in the report.

3.  Thereafter, readjudicate the 
veteran's claims.  If the benefits 
sought on appeal continue to be denied, 
issue a supplemental statement of the 
case.  Then return the record to the 
Board, if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




